 SIMMONS COMPANY83went personnel,inasmuch as they are required to protect propertya portion of their time, are also guards within the meaning of theAct.'Accordingly, as the Petitioner admits to membership employeesother than guards, we find that the Petitioner is barred by the Actfrom representing the Employer's plant department employees.Weshall, therefore, dismiss the instant petition.[The Board dismissed the petition.]MEMBERLEEDOM took no part in the consideration of the above De-cision and Order.6Walterboro Manufacturing Corporation,106 NLRB 1383;Amerwan Lawn Mower Co.,108 NLRB 1589;Armored Motor Service Company,Inc., supra.Insofar asAmerican Distrwt Telegraph Company,Case No. 13-RC-3584(not reportedin printed volumes of Board Decisions and Orders),is inconsistent with this case it ishereby overruledSimmons CompanyandTruck Drivers Union,Local No.413, Affil-iatedWith International Brotherhood of Teamsters,Chauf-feurs Warehousemen and Helpers of America,AFL, PetitionerSimmons CompanyandUnited Furniture Workers of America,CIO, Petitioner.Cases Nos. 9-RO-2387 and 9-RC-2395.April12,1955DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National La-bor Relations Act, a consolidated hearing was held before Clifford L.Hardy, hearing officer.The hearing officer's rulings made at the hear-ing arefree from prejudicial error and are hereby affimed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The United Furniture Workers of America, CIO (hereinafterreferredto asFurnitureWorkers), seeks a unit of production andmaintenanceemployees including truckdrivers, and shipping and re-ceiving department employees.The Machinists would representa unitof the maintenance department employees, while the Truck"District 52, International Association of Machinists,AFL (hereinafterreferred to asMachinists),and the Upholsterers'InternationalUnion, AFL (hereinafterreferred to asUpholsterers),Intervenedin Case No.9-RC-2395 on the basis of a showing of interest.112 NLRB No. 23.369028-56-vol. 112-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrivers Union, Local No. 413, International Brotherhood of Team-sters,ChauffeursWarehousemen and Helpers of America, AFL(hereinafter referred to as Teamsters), would represent separatelyeither the truckdrivers and shipping and receiving department em-ployees, or, in the alternative, the truckdrivers alone.The Upholster-ers seeks a unit of all employees, excluding those sought by Teamstersand Machinists, or in the alternative, if the Board finds inappropriatethe units sought by the Teamsters or Machinists, a unit of all pro=duction and maintenance employees.The Employer takes no posi-tion, except in opposition to the Teamsters 2 principal unit requestand would limit the unit to truckdrivers alone, excluding the receiv-ing and shipping department employees. There is no history of bar-gaining at the plant.The Employer is engaged at its Columbus, Ohio, plant, in manufac-turing mattresses and sleeping furniture. It employs three truck-drivers who only make deliveries to the Employer's customers.Onedrives a truck for local deliveries, while the other two drive tractortrailers for long hauls and interstate deliveries.The truckdriverswhose sole duty is to drive trucks, spend a majority of their time awayfrom the plant and have no established hours, their starting timebeing left to the discretion of the individual driver.They have thesame supervior as the shipping department employees who store thecrated merchandise, and help load the trucks.The receiving depart-ment employees store the raw materials and component parts receivedfrom the railroads and independent truckers and supply the produc-tion lines with such materials and parts for use in the manufacture ofthe Employer's finished products.They are separately supervisedand have no contact with the truckdrivers sought herein.Unlikethe truckdrivers, the shipping and receiving employees work only at theplant and have fixed schedules of hours.They do not drive trucks.There is no interchange between the truckdrivers and any other em-ployees, while the shipping and receiving employees interchange withthe production employees in the plant. In these circumstances, wefind that the unit of truckdrivers and shipping and receiving depart-ment employees sought by the Teamsters constitutes an artificial group-ing of employees with insufficient community of interests to warranttheir representation as a separate unit?On the other hand, we findmerit in Teamsters' alternate unit contention limited to truckdrivers.The truckdrivers are a distinct, well-defined, homogeneous group ofemployees which the Board has traditionally established as a separateappropriate bargaining unit in absence of a bargaining history.We2 These employees may operate lift and fork trucks in the plant.aAirborne Instrument Laboratory,Inc.,104 NLRB367, 370.See also,Tennessee EggCompany,110 NLRB 189 SIMMONS COMPANY85therefore find that the truckdrivers may constitute a separate ap-propriate unit 4The maintenance department employees sought by the Machinists,install and repair equipment and machinery used by the productionemployees.They are hired on the basis of their previous mechanicalexperience and receive a higher rate of pay than the production em-ployees.They work under separate departmental supervision. Inthese circumstances, we find that, in the absence of any bargaininghistory, and in accord with well-established Board precedent, themaintenance department employees may constitute a separate ap-propriate unit.'We shall accordingly direct separate elections by secret ballot amongthe following groups of employees at the Employer's Columbus, Ohio,plant, excluding from each voting group all office clericals, temporaryemployees, guards, and supervisors as defined in the Act.(a)All truckdrivers; (b) all maintenance department employees;and (c) all other employees including shipping and receiving depart-ment employees.If a majority of the employees in voting group (a) or (b) selectthe Union seeking to represent them separately, those employees willbe taken to have indicated their desire to constitute a separate bargain-ing unit and the Regional Director conducting the election is instructedto issue a certification of representatives to the labor organization se-lected by the employees in each group -for such unit, or units, which theBoard, in such circumstances, finds to be appropriate for purposesof collective bargaining.If, however, a majority of the employees ineither voting groups (a) or (b) do not vote for the Union which isseeking to represent them in a separate unit, that group will appro-priately be included in the production and maintenance unit and theirvotes shall be pooled with those in voting group (c),e and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the labor organization selected by a majority inthe pooled group, which the Board, in such circumstance, finds to be asingle unit appropriate for collective bargaining.5.The Employer contends that the petitions are premature andshould therefore be dismissed, because of the contemplated expansionof its Columbus, Ohio, plant.The Employer began operation of thisplant in early August 1954.On December 8, 1954, there were 99 em-4Volney Felt Mills, Inc.,110 NLRB 1244;Tennessee Egg Company, supra; AirborneInstrument Laboratory,Inc, supra6 The Ruberoid Company,109 NLRB 257.6 If the votes are pooled,they are to be tallied in the following manner : The votes forthe Union seeking the separate unit shall be counted asvalidvotes, but neither for noragainst any union seeking the more comprehensive unit ; all other votes are to be accordedtheir face value whether for representation by a union seeking the comprehensive unit orfor no union.The Ruberoid Company, supra;andAmerican Potash & Chemical Corpora-tion,107 NLRB 1418. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDployees employed.At the time of the hearing on January 10, 1955,this number increased to 134, working in 52 classifications.The Em-ployer testified that between 50 and 67 percent of its anticipated fullcomplement of employees would be working inallof its job classifica-tions by March 15, 1955.Under the general plans of the Employerit is expected that by the end of 1955 the normal complement of em-ployees will be 313 employees working in 89 job classifications.Therecord indicates that, at the time of the hearing, the physical layoutof the plant has been established and that all of the departments havea representative group of employees except the hide-a-bed department,which will be in operation by March 15,1955. Upon the entire record,we find that the Employer's present complement of employees consti-tutes a substantial and representative segment of the employees to beemployed at the plant.We, therefore, find no compelling reason to de-lay the granting of the employees an opportunity to choose a bargain-ing representative.Accordingly, we shall direct an immediate elec-tion. 7[Text of Direction of Elections omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Elections.4 S'unshtine Biscusts,Inc,110 NLRB10, and cases cited.General Time CorporationandInternationalAssociation ofMachinists,AFL, Petitioner.Case No. 10-RC-2933.April 12,1955DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Tenth Region on January 12,1955, among certain employees of the Employer.At the conclusionof the election, a tally of ballots was furnished to the parties, pursuantto the Board's Rules and Regulations. The tally showed that, of ap-proximately 118 eligible voters, 113 cast ballots of which 24 were castfor the Petitioner, 4 for the International Union of Electrical, Radioand Machine Workers of America, CIO, 21 for Local 613, Inter-national Brotherhood of Electrical Workers, AFL, 63 against the par-ticipating labor organizations, and 1 ballot was challenged.On January 19, 1955, the Petitioner filed timely objections to the con-duct affecting the results of the election.Petitioner, however, failed112 NLRB No. 11.